Title: From George Washington to Robert Cary & Company, 14 July 1761
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon July 14th 1761

This serves to address a copy of my last, and at the sametime to inform you that I have just receivd advice from my Steward of the Tobacco which he has put on Board the Argo; amounting in the whole to Seventy Hhds; Thirty of which belongs to me, and the rest to my Ward Jno. Parke Custis. You will please to make a proper Insurance thereon, and as you may readily perceive how much the usual Consignments have been exceeded, for this year or two past, so I hope you will likewise exert your best endeavours in the Sales of our Tobacco’s, that by a careful attention in this necessary point, Our Corrispondance may be continued with mutual advantages.
I have not sufferd any alterations as yet to be made in the Marks of my York River Tobacco; but so soon as you think it can be done with safety please to advise me thereof, that the proper distinctions may be made to avoid confusion hereafter. The present Crop in Boyce, will I conceive, be readily enough

distinguishd by the Marks and Numbers in the Bills of Lading (if my directions are attended to) because it is to be observd, that none of my DPC, nor JC Tobacco, have the same Numbers or Letters as my Wards. My DPC Leaf beginning with the No. 15 and ending with 27, and the Stemd with the Letter H—ending with M. The JC Leaf begins with 12, and ends with 19, and the Stemd with I ending in M. This particularity I have been causd to run into here, least the Captn, thinking it unnecessary to give seperate Bills of Lading contrary to my directions to Mr Valentine, shoud Include the whole Tobacco in one Sett, and by that means render it impossible to distinguish one from the other.
Johnston is at length safe Anchord in the River, but I have neither got my Goods nor Letters yet, which came by him; however, as he is expected up every Tide, I dont doubt but I shall soon receive both. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

